DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species 

GROUP A: Ring types, securement to corals
Species AI: FIG 1, hoop shaped ring where tie 102 fastens coral 103 to the ring
Species AII: FIG 4, hoop shaped ring where tie 402 is fastened to one way fastened groove 402 and loops around the coral to secure it, and which uses a hook or clasp mechanism 411 to secure the ring to the line.
Species AIII: FIG 6A, first two images, hoop shaped ring with curved prongs 602 extending therefrom to hold the coral.
Species AIV: FIG 6A, second two images, hoop shaped ring with curved prongs to hold the coral, and additionally with tie 605 and one way ratchet 606.
Species AV: FIG 6A, third row of two images, hoop shaped ring with straight rod extending tangentially therefrom, with a tie for securing coral.
Species AVI: FIG 6B, hoop shaped ring with an L shaped prong and a tie to secure the coral.
Species AVII: FIG 7, hoop shaped ring with a mounting plate 701 and barbed stalks 702 to hold the coral, and a line 706 wrapping around to be fastened into a one way ratchet.
Species AVIII: FIG 8, hoop shaped ring with knob 809 intended to engage with piece 802 within a coral and secured with tie 804 and one way ratchet 805. 
The species are independent or distinct because the ring structures and tying mechanisms are not requirements throughout all Species AI-AVIII. For example, Species AIV, AV, AVI, AVII, AVIII each have different support structures which are not requirements of the other species. Species AI uses the single hoop without assisting structure to hold coral, while the other species each utilize mechanically different structures to fasten coral to the ring. 
In addition, these species are not obvious variants of each other based on the current record.

GROUP B: Mount attachment
Species BI: FIG 2 line attachment through tying 202 in a loop-fashion about the ring.
Species BII: FIG 3 where a line 301 extends and the ring is attached via tie 302, 303 to a ratchet of some sort 304.
Species BIII: FIG 12A, first row of images rings are attached to a vertical cone elevator 1202
Species BIV: FIG 12A, second row of images, rings are attached to a threaded vertical elevator 1205 with a threaded elevating nut/rubber ring 1206, 1207
Species BV: FIG 12B, first row of images, rings are attached to a ring mount elevator with a permanent lower stop point.
Species BVI: FIG 12B, second row of images, rings are attached by a semi-enclosed holding device positioned on a post.
Species BVII: FIG 12C, ring has a pin or the tensioned line clip extending therefrom which attaches to a mount 1214.
The species are independent or distinct because each of the mounting devices used are different and are not requirements of the other Species. For instance, Species BI requires a line attachment made in a looping fashion about the ring, whereas Species BII does not require the looping and instead utilizes a one way ratchet. Species BIII-BVII all demonstrate the rings mounted in a vertical fashion to different devices which support the ring in different ways. Species BIV, for instance, uses a threaded ring mount elevator with elevating nuts/rubber rings 
In addition, these species are not obvious variants of each other based on the current record.

GROUP C: Support system
Species CI: FIG 9 soft tensioned support system with float 901, 908 attached to the rings by line 902, positioned vertically, and either weighted 909 or fixed into the ground 905.
Species CII: FIG 10, hard tensioned support system with vertically aligned rack 1003 and float 1005 attached to the legs of the rack 1004
Species CIII: FIG 11A, ring mounts are supported on larger, established corals growing from the sea floor.
Species CIV: FIG 11B, ring mounts are supported on larger, established corals held by line 1108 and 1107.
The species are independent or distinct because each of the support systems offer support to the corals in different ways and utilize different supporting structures. Species CII for example utilizes legs for resting upon a seabed to hold the coral in a horizontal manner which is not a requirement of the other species. Species CIII and CIV mount the rings on established corals, which is not a requirement of Species CI or CII. Species CIV specifically has the established coral itself attached to a horizontal line, which is not a requirement of the other species.
In addition, these species are not obvious variants of each other based on the current record.

Out planting (these figures are indicated as generic)
FIG 5: putting a screw 504 through the hoop shaped ring into the ground.


Applicant must elect one species from each of groups A, B and C in the response.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

As the restriction is of a complex nature, no phone call was made to the attorney. MPEP 812.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619